Case 4:19-bk-03846-RNO   Doc 12 Filed 09/27/19 Entered 09/27/19 11:42:42   Desc
                         Main Document    Page 1 of 4
Case 4:19-bk-03846-RNO   Doc 12 Filed 09/27/19 Entered 09/27/19 11:42:42   Desc
                         Main Document    Page 2 of 4
Case 4:19-bk-03846-RNO   Doc 12 Filed 09/27/19 Entered 09/27/19 11:42:42   Desc
                         Main Document    Page 3 of 4
Case 4:19-bk-03846-RNO   Doc 12 Filed 09/27/19 Entered 09/27/19 11:42:42   Desc
                         Main Document    Page 4 of 4
